Case 3:20-cv-00072-JPG Document 82 Filed 02/12/21 Page 1 of 2 Page ID #3216




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TOMMY HARRIS,

               Plaintiff/Counterdefendant,

        v.                                                        Case No. 20-cv-72-JPG

 DURHAM ENTERPRISES, INC., and DON DURHAM,

               Defendants/Crossclaim Plaintiff/
               Crossclaim Defendants,

        and

 LIBERTY MUTUAL INSURANCE COMPANY,

               Defendant/Crossclaim Defendant

        and

 OHIO SECURITY INSURANCE COMPANY,

               Defendant/Counterplaintiff/Crossclaim
               Plaintiff/Crossclaim Defendant,

        and

 OHIO CASUALTY INSURANCE COMPANY,

               Intervenor Defendant/Counterplaintiff/
               Crossclaim Plaintiff

                              MEMORANDUM AND ORDER

       This matter comes before the Court on the motion to clarify and/or modify the schedule

in this case filed by Liberty Mutual Insurance Company, Ohio Security Insurance Company, and

The Ohio Casualty Insurance Company (Doc. 81), and the motion to continue the discovery

dispute conference currently set for March 23, 2021, filed by Durham Enterprises, Inc., and Don

Durham (Doc. 80).
Case 3:20-cv-00072-JPG Document 82 Filed 02/12/21 Page 2 of 2 Page ID #3217




        The Court GRANTS the motion to clarify (Doc. 81) and VACATES the dispositive

motion deadline, final pretrial conference date, and trial date. These deadlines/dates will be reset

at the discovery dispute conference.

        Understanding that trial schedules are to some degree fluid, the Court DENIES the

motion to continue (Doc. 80) with leave to refile closer to the discovery dispute conference in

this case.

IT IS SO ORDERED.
DATED: February 12, 2021


                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE




                                                 2
